IN THE SUPREME COURT OF TENNESSEE
                            AT KNOXVILLE
                               October 1, 2015 Session

            STATE OF TENNESSEE v. HOWARD HAWK WILLIS

               Automatic Appeal from the Court of Criminal Appeals
                     Criminal Court for Washington County
                    No. 28343    Jon Kerry Blackwood, Judge

                          _____________________________

                  No. E2012-01313-SC-DDT-DD – Filed July 6, 2016
                         _____________________________


SHARON G. LEE, C.J., concurring.

       I concur fully with the Court’s opinion except for the analysis in Section II(E)(4)
regarding the proportionality review. In 1997, this Court narrowed the scope of the
proportionality review required by Tennessee Code Annotated section
39-13-206(c)(1)(D) by limiting its consideration to only those cases in which the death
penalty had been sought. State v. Bland, 958 S.W.2d 651, 666 (Tenn. 1997). A majority
of this Court reaffirmed this truncated approach in State v. Pruitt, 415 S.W.3d 180, 217
(Tenn. 2013). In Pruitt, I joined Justice William C. Koch, Jr. in dissenting from the
Court’s decision to continue following the Bland approach, as it improperly narrows the
proportionality review required by Tennessee Code Annotated section
39-13-206(c)(1)(D). Pruitt, 415 S.W.3d at 230 (Koch and Lee, JJ., concurring and
dissenting). We determined that the Court should return to its pre-Bland proportionality
analysis by considering “all first degree murder cases in which life imprisonment or a
sentence of death has been imposed” and focusing on whether the case under review
more closely resembles cases that have resulted in the imposition of the death penalty
than those that have not. Id. at 230-31 (Koch and Lee, JJ., concurring and dissenting).

       I have performed the broader, pre-Bland review in this case, as I find it more
consistent with the requirement of Tennessee Code Annotated section
39-13-206(c)(1)(D). Based on a review of all similar first degree murder cases, including
those in which the death penalty was not sought, I have concluded that Mr. Willis’s
personal background and the nature of the capital crime he committed closely resemble
the personal backgrounds and the crimes committed by other persons who have received
a death sentence. Accordingly, as required by Tennessee Code Annotated section
39-13-206(c)(1)(D) and based on the facts in this record, I find that Mr. Willis’s death
sentence is “[neither] excessive [n]or disproportionate to the penalty imposed in similar
cases, considering both the nature of the crime and the defendant.”



                                                _________________________________
                                                SHARON G. LEE, CHIEF JUSTICE




                                          -2-